                  1
                  2
                                                                                            JS-6
                  3
                  4
                  5
                  6
                  7
                  8
                  9
                10
                11
                12
                                         UNITED STATES DISTRICT COURT
                13
                                        CENTRAL DISTRICT OF CALIFORNIA
                14
                15      CITY OF MONTERY PARK, a             CASE NO.: CV 19-366 PA (PLAx)
                        public entity, and INDEPENDENT
                16      CITIES RISK MANAGEMENT
                        AUTHORITY, a California Joint       ORDER DISMISSING ACTION
                17      Powers Authority,                   WITH PREJUDICE
                18                        Plaintiffs,       [Joint Stipulation to Dismiss Action With
                        vs.                                 Prejudice Filed Concurrently Herewith]
                19
                        NATIONWIDE MUTUAL
                20      INSURANCE COMPANY, and
                        DOES 1 through 10 inclusive,
                21
                                          Defendants.
                22
                23
                24
                25
                26
                27
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                          1
     Suite 260
 Irvine, CA 92614                    [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that,
                  2     pursuant to the confidential settlement agreement reached in this action, the above-
                  3     referenced action filed by Plaintiffs City of Monterey Park and Independent Cities
                  4     Risk Management Authority against Defendant Nationwide Mutual Insurance
                  5     Company, is hereby dismissed in its entirety with prejudice. Each party shall bear
                  6     its own costs and fees.
                  7           IT IS SO ORDERED.
                  8
                  9     Dated: June 17, 2019
                10
                11
                                                                      Percy Anderson
                12                                            UNITED STATES DISTRICT JUDGE
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                               2
     Suite 260
 Irvine, CA 92614                       [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 Tel: (714) 513-1122
 Fax: (714) 242-9529
